                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ADOLPH MUIR, et al.,

                       Plaintiffs,
                                                              CIVIL ACTION
       v.                                                     NO. 18-729

AM SOLUTIONS, LLC, et al.,

                       Defendant.


                                           ORDER

       AND NOW, this 17th day of April 2019, upon consideration of Defendants’ Motion to

Dismiss the Amended Complaint (Doc. No. 20), Plaintiffs’ Amended Response and Cross-

Motion to Stay (Doc. No. 22), Plaintiffs’ Supplemental Memorandum Regarding the Exercise of

Personal Jurisdiction Over Defendant Law Offices of Damian G. Waldman, P.A. (Doc. No. 40),

and Plaintiffs’ Supplemental Memorandum in Support of the Motion to Dismiss (Doc. No. 41),

the arguments of counsel at the hearing held on November 19, 2018, and in accordance with the

Opinion of the Court issued this day, it is ORDERED as follows:

   1. Defendants’ Motion to Dismiss the Amended Complaint (Doc. No. 20) is DENIED,

       insofar as it relates to the issue of personal jurisdiction over Defendant Law Offices of

       Damian G. Waldman, P.A. Defendant Law Offices of Damian G. Waldman, P.A. shall

       remain a Defendant in this case.

   2. The Motion to Dismiss (Doc. No. 20) shall remain open, but only to the extent that it

       relates to the issue of whether the Amended Complaint should be dismissed pursuant to

       Federal Rule of Civil Procedure 12(b)(6).

   3. Plaintiffs shall have until May 3, 2019 to file a Response in Opposition to Defendants’

       Rule 12(b)(6) arguments.
4. Defendants shall have until May 10, 2019 to file a Reply.

5. Given the protracted nature of jurisdictional discovery and the briefing schedule as set

   forth above, this case shall remain in SUSPENSE.




                                               BY THE COURT:



                                               / s/ J oel H. S l om sk y
                                               JOEL H. SLOMSKY, J.
